In a proceeding, inter alia, to declare the ballot used by the Town of East Fishkill, Districts 1, 2, 8 and 9, during the election of November 4, 1975, null and void as it relates to the public office of Member of the County Legislature, District No. 20, petitioner appeals from an order of the Supreme Court, Dutchess County, dated November 12, 1975, which (1) declared that the ballot complied with the provisions of section 248 of the Election Law and (2) dismissed the proceeding. Order affirmed, without costs or disbursements. The petition was properly dismissed. Hopkins, Acting P. J., Martuscello, Damiani and Christ, JJ., concur.